[Cite as Lengacher Holdings, L.L.C. v. Witmer, 2022-Ohio-4147.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                              PAULDING COUNTY


LENGACHER HOLDINGS, LLC,

        PLAINTIFF-APPELLEE,
                                                                  CASE NO. 11-22-03
        v.

DAVID WITMER,

        DEFENDANT-APPELLANT,
        -and-                                                     OPINION

MARLENE WITMER, ET AL.,

        DEFENDANTS-APPELLEES.


                Appeal from Paulding County Common Pleas Court
                            Trial Court No. CI 21 148

                                     Judgment Affirmed

                         Date of Decision: November 21, 2022


APPEARANCES:

        Ian A. Weber for Appellant

        John P. Maxwell for Appellee, Lengacher Holdings, LLC
Case No. 11-22-03


MILLER, J.

       {¶1} Defendant-appellant, David Witmer, appeals the March 8, 2022

judgment of the Paulding County Court of Common Pleas denying his motion for

leave to file an answer out of time. For the reasons that follow, we affirm.

                         I. Facts & Procedural History

       {¶2} In November 2019, Marlene Witmer and Susann Witmer sold a parcel

of land in Paulding County to plaintiff-appellee, Lengacher Holdings, LLC.

Marlene is David’s wife. Marlene and Susann agreed to convey the property to

Lengacher free and clear of all liens and other encumbrances. However, the

property was conveyed to Lengacher without a release of David’s dower interest.

       {¶3} On October 29, 2021, Lengacher filed a complaint against David,

Marlene, and Susann seeking to quiet title in the property. The summonses and

complaints were sent via certified mail to David and Marlene at their home address

in Grabill, Indiana. On November 3, 2021, Sarah Witmer—David’s adult daughter

and a resident of David and Marlene’s home—took receipt of the summonses and

complaints and signed both for David and for Marlene. Susann was personally

served with the summons and complaint on November 3, 2021.

       {¶4} Thereafter, neither David, Marlene, nor Susann filed an answer within

28 days as required by Civ.R. 12(A)(1). On the afternoon of December 3, 2021,

Lengacher filed a motion for default judgment. Approximately two and a half hours


                                        -2-
Case No. 11-22-03


later, David filed a motion asking the trial court grant him 60 days to “retain counsel

to defend [his] rights and the malicious and fraudulent claims in this complaint.”

(Doc. No. 10). On December 9, 2021, the trial court granted David’s motion and

gave him until February 3, 2022, to file an answer to Lengacher’s complaint. The

trial court directed David to “include with his answer a showing of excusable neglect

for his failure to file a timely answer.” (Doc. No. 11). The trial court also indicated

that Lengacher’s motion for default judgment would remain pending and a hearing

would be set for Lengacher’s motion after the court received David’s answer.

       {¶5} David subsequently retained counsel, and on January 27, 2022, David

filed through counsel a “Motion for Leave to File Answer to Plaintiff’s Complaint

Instanter.” The motion stated, in relevant part:

       The Defendant, David Witmer, never signed for service of the
       certified mail. It was signed by Sarah Witmer on or about November
       3, 2021, * * * therefore service was not proper on David on November
       3, 2021, and he did not receive or review the Complaint until
       December 1, 2021.

       ***

       Defendant’s failure to file an answer to Plaintiff’s complaint was the
       result of “excusable neglect,” as set forth in Civil Rule 6(B)(2).

(Doc. No. 13).

       {¶6} A “Zoom Conference” was subsequently set for the afternoon of

February 24, 2022. The assignment notice, dated February 7, 2022, stated, “ZOOM

CONFERENCE TO BE HELD ON PLAINTIFF’S MOTION FOR DEFAULT

                                         -3-
Case No. 11-22-03


JUDGMENT QUIETING TITLE TO REAL PROPERTY.” (Capitalization and

boldface sic.) (Doc. No. 14). The notice indicated that a copy of the notice had been

sent to David. On February 9, 2022, a revised assignment notice was issued, moving

the “Zoom Conference” up to the afternoon of February 23, 2022. The revised

notice indicated that a copy of the notice had been sent to David’s counsel and that

David’s counsel would be appearing in person for the conference, although

Lengacher’s counsel would be appearing remotely.

       {¶7} As expected, David’s counsel physically attended the February 23,

2022 conference. However, David was not present at the conference either in person

or remotely. At the conference, David’s counsel represented that David’s “wife did

not give him a copy of the summons until the first part of December – December

1st, and then he had contacted the court and wrote a letter asking for an extension

of time to retain counsel.” (Feb. 23, 2022 Tr. at 7). David’s counsel also stated that

David “claims [Sarah] signed for it, he never saw it, was never handed the envelope

or the service on that. He claims that he got it December 1st * * *. He claims this

was the first time that he was aware of the lawsuit or anything regarding this

transaction.” (Feb. 23, 2022 Tr. at 9).

       {¶8} On March 8, 2022, the trial court denied David’s request to file an

answer out of time. In its judgment entry, the trial court suggested service was

properly effected on David when Sarah signed for his summons and complaint on


                                          -4-
Case No. 11-22-03


November 3, 2021. With respect to the issue of excusable neglect, the trial court

stated:

          The Court expected [David] to tell why there was a flaw in the service
          and the reason for his failure to file a timely answer. While Defendant
          David Witmer did offer a reason for his failure, i.e., he did not sign
          for the certified mail and his family did not give it to him, the Court
          assessed the credibility of the argument and evidence of non-service
          and does not find it to be credible.

(Doc. No. 16). Having denied David’s request, the trial court granted Lengacher’s

motion for default judgment by separate entry.

                               II. Assignments of Error

          {¶9} On April 5, 2022, David timely filed a notice of appeal. He raises the

following two assignments of error for our review:

          1. The trial court abused its discretion when it denied
          appellant’s motion for leave to file an answer to plaintiff’s
          complaint instanter after the appellant was granted leave on
          December 9, 2021, to answer plaintiff’s complaint until February
          3, 2022, by showing excusable neglect for his failure to file a timely
          answer.

          2. Whether the trial court not setting the matter for a hearing
          was an abuse of discretion.

Because the issues in David’s two assignments of error overlap, we consider them

together.

                                     III. Discussion

          {¶10} In his assignments of error, David argues that the trial court erred by

denying his motion without holding a hearing. He claims he ought to have been

                                            -5-
Case No. 11-22-03


granted leave to file an answer out of time, and that his failure to timely file his

answer was excusable, because he “did not receive the Complaint from his daughter

who signed for it on November 3, 2021, until December 1, 2021.” David further

maintains the trial court erred because it set the matter for a “Zoom Conference * *

*, not a hearing [with] an[] indication that evidence would need to be presented,”

and that “[i]f the matter was set for a hearing[,] [he] would have been present and

he could have testified as to the exact facts of not receiving the complaint until

December 1.”

       {¶11} Under Civ.R. 6(B)(2), when “an act is required or allowed to be done

at or within a specified time, the court for cause shown may at any time in its

discretion * * * upon motion made after the expiration of the specified period permit

the act to be done where the failure to act was the result of excusable neglect[.]” “A

trial court’s Civ.R. 6(B)(2) determination is addressed to the sound discretion of the

trial court and will not be disturbed on appeal absent a showing of an abuse of

discretion.” State ex rel. Lindenschmidt v. Butler Cty. Bd. of Commrs., 72 Ohio

St.3d 464, 465 (1995). An abuse of discretion implies the trial court’s decision was

unreasonable, arbitrary, or unconscionable. Blakemore v. Blakemore, 5 Ohio St.3d

217, 219 (1983).

       {¶12} “In determining whether neglect is excusable or inexcusable, this

Court must take into consideration all the surrounding facts and circumstances, and


                                         -6-
Case No. 11-22-03


must be mindful of the admonition that cases should be decided on their merits,

where possible, rather than procedural grounds.” Univ. of Akron v. Mangan, 9th

Dist. Summit No. 24167, 2008-Ohio-4844, ¶ 10.             “When considering these

circumstances and the preference for settling cases on their merits, we are also

mindful that ‘the test for excusable neglect under Civ.R. 6(B)(2) is less stringent

than that applied under Civ.R. 60(B).’” Lester v. Chivington, 3d Dist. Marion No.

9-15-21, 2015-Ohio-5446, ¶ 18, quoting State ex rel. Lindenschmidt at 466.

       {¶13} “Excusable neglect has been defined in the negative.” Delitoy v. I.

Stylez Hair & Nails Design, Inc., 8th Dist. Cuyahoga No. 108833, 2020-Ohio-3370,

¶ 18. Courts have found inexcusable neglect “‘when a party’s inaction can be

classified as a “complete disregard for the judicial system.”’” Lester at ¶ 20, quoting

Reimund v. Reimund, 3d Dist. Hancock No. 5-04-52, 2005-Ohio-2775, ¶ 16, quoting

GTE Automatic Elec., Inc. v. ARC Indus., Inc., 47 Ohio St.2d 146, 153 (1976).

Neglect has also been found to be inexcusable where it involves “conduct falling

‘substantially below what is reasonable under the circumstances.’” Id., quoting

GTE at 152. “Further, if the party could have prevented the circumstances from

occurring, neglect will not be considered excusable.” Id.

       {¶14} In contrast, a court might properly find excusable neglect where

“counsel of record suffers from personal or family illness” or where “counsel of

record fails to appear for trial because he has not received notice of a rescheduled


                                         -7-
Case No. 11-22-03


trial date.” Id. at ¶ 19. “A majority of the cases finding excusable neglect also have

found unusual or special circumstances that justified the neglect of the party or

attorney.” Id.

       {¶15} Additionally, as relevant here, excusable neglect may exist when “the

party had neither knowledge nor notice of the pending legal action[.]” Lester, 2015-

Ohio-5446, at ¶ 19. “Courts have also found excusable neglect where a failure to

answer was due to a failure to forward, or other mishandling of, a complaint.”

Twymon v. Eagle Auto Parts, Inc., 8th Dist. Cuyahoga No. 110993, 2022-Ohio-

2360, ¶ 52. However, failure to forward a complaint to the proper party does not

“automatically constitute excusable neglect.” Treasurer of Lucas Cty. v. Mt. Airy

Invests. Ltd., 6th Dist. Lucas No. L-18-1254, 2019-Ohio-3932, ¶ 27. “Where a

failure to answer a complaint is the result of a party’s ‘[i]nsufficient or negligent

internal procedures’ or the party could have otherwise ‘controlled or guarded

against’ the circumstances that led to a party’s failure to answer, courts have often

declined to find excusable neglect.” Twymon at ¶ 53, quoting Middleton v. Luna’s

Restaurant & Deli, LLC, 5th Dist. Stark No. 2011 CA 00004, 2011-Ohio-4388, ¶

31. “Likewise, a party’s failure to answer a complaint is not excusable neglect

‘when it is a result of the party’s own “carelessness, inattention, or willful disregard

of the process of the court.”’” Id. at ¶ 54, quoting Russell v. McDonalds Inc. #3737,




                                          -8-
Case No. 11-22-03


8th Dist. Cuyahoga No. 109112, 2020-Ohio-4300, ¶ 22, quoting Emery v. Smith, 5th

Dist. Stark Nos. 2005CA00051 and 2005CA00098, 2005-Ohio-5526, ¶ 16.

       {¶16} Here, David’s request to file an answer out of time was based on his

assertion that he did not receive or have knowledge of Lengacher’s complaint until

December 1, 2021. It appears the trial court simply did not believe David’s claim,

finding that the “evidence of non-service” was not credible. But in reality, there

was no evidence for the trial court to review. To begin, David’s Civ.R. 6(B)(2)

motion was not supported by affidavit. Strictly speaking, such an affidavit might

not have been necessary for the trial court to grant David’s motion. See Evans v.

Chapman, 28 Ohio St.3d 132, 135 (1986) (observing that it would have been

“preferable” for the movant’s Civ.R. 6(B) motion to be supported by affidavit, but

concluding that the trial court did not abuse its discretion by granting the motion

notwithstanding the lack of affidavit). In the absence of a supporting affidavit, the

trial court still has the discretion to determine whether the grounds stated in the

motion constitute excusable neglect, even when those grounds are less than clear.

See id. (“The trial court had discretion under Civ.R. 6 to find that ‘clerical errors’

constituted excusable neglect.”). However, as a practical matter, the lack of a

supporting affidavit will often result in the trial court properly exercising its

discretion to deny the Civ.R. 6(B)(2) motion as being unsupported by the evidence.

See T.S. Expediting Servs., Inc. v. Mexican Indus., Inc., 6th Dist. Wood No. WD-


                                         -9-
Case No. 11-22-03


01-060, 2002-Ohio-2268, ¶ 17-22; Scarefactory, Inc. v. D & B Imports, Ltd., 10th

Dist. Franklin No. 01AP-607, 2002 WL 5529, *3-4 (Jan. 3, 2002).

       {¶17} In addition, David did not present any testimony or other evidence at

the February 23, 2022 “Zoom Conference” to support his claim of excusable

neglect. David attributes this failure to the fact that he was unaware his Civ.R.

6(B)(2) motion would be addressed during the proceeding. Even if true, this does

not excuse David’s omission. When the “Zoom Conference” was first scheduled, it

was made explicit that the conference was intended to address Lengacher’s motion

for default judgment. Lengacher’s motion for default judgment and David’s Civ.R.

6(B)(2) motion were inextricably linked—when David was granted additional time

to hire an attorney and file a proposed answer, the trial court indicated that

Lengacher’s motion for default judgment would be held open and that a hearing

would be scheduled on the motion once David filed his answer, which was supposed

to include the grounds to support a finding of excusable neglect. Thus, the grant or

denial of Lengacher’s motion for default judgment clearly depended, at least in part,

on whether David established that his failure to timely file an answer was due to

excusable neglect. Given this link, it should have been obvious to David that his

Civ.R. 6(B)(2) motion would be addressed at the February 23, 2022 proceeding.

David does not maintain that he did not have notice of the proceeding, and the record

would belie such an assertion in any case. Nor does the record show that David


                                        -10-
Case No. 11-22-03


requested or was denied an opportunity to present testimony at the proceeding.

Therefore, we do not find David was deprived of the opportunity to present evidence

to support his claims of excusable neglect. Nor was it error for the trial court to rule

on David’s motion without affording him the chance of a second proceeding at

which to introduce his (purported) evidence of excusable neglect.

       {¶18} Because of David’s failure to support his Civ.R. 6(B)(2) motion with

testimony or any other evidentiary-quality materials, the trial court had only the

allegations contained in David’s written motion and his counsel’s oral

representations to rely on when deciding whether there was excusable neglect. As

indicated above, the trial court was evidently unconvinced that David had in fact

been unaware of Lengacher’s complaint until December 1, 2021. In the absence of

actual evidentiary support for David’s claims, the trial court’s decision was not

arbitrary or unreasonable.

       {¶19} Yet, even if we were to conclude that the trial court should have taken

David at his word that he did not know about Lengacher’s complaint until December

1, 2021, David still failed to make his case for excusable neglect. Specifically, it

was incumbent on David to provide an explanation why he did not learn of Sarah’s

receipt of the complaint and summons until December 1, 2021, because the reason

for his lack of knowledge was crucial to determining whether his neglect was

excusable or inexcusable. However, there is simply no indication in the record as


                                         -11-
Case No. 11-22-03


to what Sarah did with the mail after she signed for it. Nor does the record establish

when, or whether, Sarah told David that she had received his mail. The absence of

information pertaining to these matters frustrates the determination of whether

David’s neglect was excusable or not. Since it was David’s responsibility to make

a sufficient showing that the neglect was excusable and he failed to do so, the trial

court did not abuse its discretion by denying David’s Civ.R. 6(B)(2) motion.

         {¶20} David’s first and second assignments of error are overruled.

                                   IV. Conclusion

         {¶21} For the foregoing reasons, David’s assignments of error are overruled.

Having found no error prejudicial to the appellant herein in the particulars assigned

and argued, we affirm the judgment of the Paulding County Court of Common

Pleas.

                                                                 Judgment Affirmed

ZIMMERMAN, P.J. and WILLAMOWSKI, J., concur.

/jlr




                                         -12-